                          United States District Court
                        Western District of North Carolina
                               Statesville Division

         Richard Wingate, Jr.                        JUDGMENT IN CASE

             Plaintiff(s),                            5:20-cv-00124-DSC

                 vs.

          Andrew M. Saul,

            Defendant(s).



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 4, 2021 Order.

                                               May 4, 2021
